Exhibit 10.8
JDA SOFTWARE GROUP, INC.
2008 Employee Stock Purchase Plan
(As Amended Through January 27, 2011)
1. Establishment, Purpose and Term of Plan.
          1.1 Establishment. The JDA Software Group, Inc. 2008 Employee Stock
Purchase Plan (the “Plan”) is hereby established effective as of May 12, 2008,
the date of its initial approval by the stockholders of the Company (the
“Effective Date”).
          1.2 Purpose. The purpose of the Plan is to advance the interests of
the Company and its stockholders by providing an incentive to attract, retain
and reward Eligible Employees of the Participating Company Group and by
motivating such persons to contribute to the growth and profitability of the
Participating Company Group. The Plan provides such Eligible Employees with an
opportunity to acquire a proprietary interest in the Company through the
purchase of Stock. The Company intends that the Plan qualify as an “employee
stock purchase plan” under Section 423 of the Code (including any amendments or
replacements of such section), and the Plan shall be so construed.
          1.3 Term of Plan. The Plan shall continue in effect until its
termination by the Committee.
2. Definitions and Construction.
          2.1 Definitions. Any term not expressly defined in the Plan but
defined for purposes of Section 423 of the Code shall have the same definition
herein. Whenever used herein, the following terms shall have their respective
meanings set forth below:
               (a) “Board” means the Board of Directors of the Company.
               (b) “Change in Control” means the occurrence of any of the
following:
                    (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then-outstanding securities
entitled to vote generally in the election of Directors; provided, however, that
the following acquisitions shall not constitute a Change in Control: (1) an
acquisition by any such person who on the Effective Date is the beneficial owner
of more than fifty percent (50%) of such voting power, (2) any acquisition
directly from the Company, including, without limitation, a public offering of
securities, (3) any acquisition by the Company, (4) any acquisition by a trustee
or other fiduciary under an employee benefit plan of a Participating Company or
(5) any acquisition by an entity owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the voting securities of the Company; or
                    (ii) an Ownership Change Event or series of related
Ownership Change Events (collectively, a “Transaction”) in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding securities entitled to vote generally in the election of Directors
or, in the case of an Ownership Change Event described in Section 2.1(iii), the
entity to which the assets of the Company were transferred (the “Transferee”),
as the case may be; or
                    (iii) a liquidation or dissolution of the Company;

 



--------------------------------------------------------------------------------



 



provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) of this Section 2.1(b) in which
a majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors.
     For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Committee shall
have the right to determine whether multiple sales or exchanges of the voting
securities of the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive.
               (c) “Code” means the Internal Revenue Code of 1986, as amended,
and any applicable regulations promulgated thereunder.
               (d) “Committee” means the Compensation Committee and such other
committee or subcommittee of the Board, if any, duly appointed to administer the
Plan and having such powers in each instance as shall be specified by the Board.
If at any time there is no committee of the Board then authorized or properly
constituted to administer the Plan, the Board shall exercise all of the powers
of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.
               (e) “Company” means JDA Software Group, Inc., a Delaware
corporation, or any successor corporation thereto.
               (f) “Compensation” means, with respect to any Offering Period,
base wages or salary, overtime, bonuses, commissions, shift differentials,
payments for paid time off, payments in lieu of notice, and compensation
deferred under any program or plan, including, without limitation, pursuant to
Section 401(k) or Section 125 of the Code. Compensation shall be limited to
amounts actually payable in cash or deferred during the Offering Period.
Compensation shall not include moving allowances, payments pursuant to a
severance agreement, termination pay, relocation payments, sign-on bonuses, any
amounts directly or indirectly paid pursuant to the Plan or any other stock
purchase or stock option plan, or any other compensation not included above.
               (g) “Eligible Employee” means an Employee who meets the
requirements set forth in Section 5 for eligibility to participate in the Plan.
               (h) “Employee” means a person treated as an employee of a
Participating Company for purposes of Section 423 of the Code. A Participant
shall be deemed to have ceased to be an Employee either upon an actual
termination of employment or upon the corporation employing the Participant
ceasing to be a Participating Company. For purposes of the Plan, an individual
shall not be deemed to have ceased to be an Employee while on any military
leave, sick leave, or other bona fide leave of absence approved by the Company
of ninety (90) days or less. If an individual’s leave of absence exceeds ninety
(90) days, the individual shall be deemed to have ceased to be an Employee on
the ninety-first (91st) day of such leave unless the individual’s right to
reemployment with the Participating Company Group is guaranteed either by
statute or by contract.
               (i) “Executive” means an Employee with a title of vice president
or above and who is a “highly compensated employee” within the meaning of
Section 414(q) of the Code.
               (i) “Fair Market Value” means, as of any date:
                    If the Stock is then listed on a national or regional
securities exchange or market system or is regularly quoted by a recognized
securities dealer, the closing sale price of a share of Stock (or the mean of
the closing bid and asked prices if the Stock is so quoted instead) as quoted on
the

2



--------------------------------------------------------------------------------



 



national or regional securities exchange or market system constituting the
primary market for the Stock, or by such recognized securities dealer, as
reported in The Wall Street Journal or such other source as the Company deems
reliable. If the relevant date does not fall on a day on which the Stock has
traded on such securities exchange or market system or has been quoted by such
securities dealer, the date on which the Fair Market Value is established shall
be the last day on which the Stock was so traded or quoted prior to the relevant
date, or such other appropriate day as determined by the Board, in its
discretion.
                    If, on the relevant date, the Stock is not then listed on a
national or regional securities exchange or market system or regularly quoted by
a recognized securities dealer, the Fair Market Value of a share of Stock shall
be as determined in good faith by the Board.
               (j) “Incumbent Director” means a director who either (i) is a
member of the Board as of the Effective Date or (ii) is elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination, but who was
not elected or nominated in connection with an actual or threatened proxy
contest relating to the election of directors of the Company.
               (k) “Offering” means an offering of Stock pursuant to the Plan,
as provided in Section 6.
               (l) “Offering Date” means, for any Offering Period, the first day
of such Offering Period.
               (m) “Offering Period” means a period, established by the
Committee in accordance with Section 6, during which an Offering is outstanding.
               (n) “Ownership Change Event” means the occurrence of any of the
following with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; or (iii) the
sale, exchange, or transfer of all or substantially all of the assets of the
Company (other than a sale, exchange or transfer to one or more subsidiaries of
the Company).
               (o) “Parent Corporation” means any present or future “parent
corporation” of the Company, as defined in Section 424(e) of the Code.
               (p) “Participant” means an Eligible Employee who has become a
participant in an Offering Period in accordance with Section 7 and remains a
participant in accordance with the Plan.
               (q) “Participating Company” means the Company and any Parent
Corporation or Subsidiary Corporation designated by the Board as a corporation
the Employees of which may, if Eligible Employees, participate in the Plan. The
Board shall have the sole and absolute discretion to determine from time to time
which Parent Corporations or Subsidiary Corporations shall be Participating
Companies.
               (r) “Participating Company Group” means, at any point in time,
the Company and all other corporations collectively which are then Participating
Companies.
               (s) “Purchase Date” means, for any Offering Period, the last day
of such Offering Period, or, if so determined by the Committee, the last day of
each Purchase Period occurring within such Offering Period.

3



--------------------------------------------------------------------------------



 



               (t) “Purchase Period” means a period, established by the
Committee in accordance with Section 6, included within an Offering Period and
on the final date of which outstanding Purchase Rights are exercised.
               (u) “Purchase Price” means the price at which a share of Stock
may be purchased under the Plan, as determined in accordance with Section 9.
               (v) “Purchase Right” means an option granted to a Participant
pursuant to the Plan to purchase such shares of Stock as provided in Section 8,
which the Participant may or may not exercise during the Offering Period in
which such option is outstanding. Such option arises from the right of a
Participant to withdraw any payroll deductions or other funds accumulated on
behalf of the Participant and not previously applied to the purchase of Stock
under the Plan, and to terminate participation in the Plan at any time during an
Offering Period.
               (w) “Securities Act” means the Securities Act of 1933, as
amended.
               (x) “Stock” means the common stock of the Company, as adjusted
from time to time in accordance with Section 4.
               (y) “Subscription Agreement” means a written agreement in such
form as specified by the Company, stating an Employee’s election to participate
in the Plan and authorizing payroll deductions under the Plan from the
Employee’s Compensation or other method of payment authorized by the Committee
pursuant to Section 11.
               (z) “Subscription Date” means the last business day prior to the
Offering Date of an Offering Period or such earlier date as the Company shall
establish.
               (aa) “Subsidiary Corporation” means any present or future
“subsidiary corporation” of the Company, as defined in Section 424(f) of the
Code.
          2.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
3. Administration.
          3.1 Administration by the Committee. The Plan shall be administered by
the Committee. All questions of interpretation of the Plan, of any form of
agreement or other document employed by the Company in the administration of the
Plan, or of any Purchase Right shall be determined by the Committee, and such
determinations shall be final, binding and conclusive upon all persons having an
interest in the Plan or the Purchase Right, unless fraudulent or made in bad
faith. Subject to the provisions of the Plan, the Committee shall determine all
of the relevant terms and conditions of Purchase Rights; provided, however, that
all Participants granted Purchase Rights pursuant to an Offering shall have the
same rights and privileges within the meaning of Section 423(b)(5) of the Code.
Any and all actions, decisions and determinations taken or made by the Committee
in the exercise of its discretion pursuant to the Plan or any agreement
thereunder (other than determining questions of interpretation pursuant to the
second sentence of this Section 3.1) shall be final, binding and conclusive upon
all persons having an interest therein. All expenses incurred in connection with
the administration of the Plan shall be paid by the Company.
          3.2 Authority of Officers. Any officer of the Company shall have the
authority to act on behalf of the Company with respect to any matter, right,
obligation, determination or election that is the responsibility of or that is
allocated to the Company herein, provided that the officer has apparent
authority with respect to such matter, right, obligation, determination or
election.

4



--------------------------------------------------------------------------------



 



          3.3 Power to Adopt Sub-plans. The Committee shall have the power, in
its discretion, to adopt one or more sub-plans of the Plan as the Committee
deems necessary or desirable to comply with the laws or regulations, tax policy,
accounting principles or custom of foreign jurisdictions applicable to employees
of a subsidiary business entity of the Company, provided that any such sub-plan
shall not be within the scope of an “employee stock purchase plan” within the
meaning of Section 423 of the Code. Any of the provisions of any such sub-plan
may supersede the provisions of this Plan, other than Section 4. Except as
superseded by the provisions of a sub-plan, the provisions of this Plan shall
govern such sub-plan.
          3.4 Policies and Procedures Established by the Company. Without regard
to whether any Participant’s Purchase Right may be considered adversely
affected, the Company may, from time to time, consistent with the Plan and the
requirements of Section 423 of the Code, establish, change or terminate such
rules, guidelines, policies, procedures, limitations, or adjustments as deemed
advisable by the Company, in its discretion, for the proper administration of
the Plan, including, without limitation, (a) a minimum payroll deduction amount
required for participation in an Offering, (b) a limitation on the frequency or
number of changes permitted in the rate of payroll deduction during an Offering,
(c) an exchange ratio applicable to amounts withheld or paid in a currency other
than United States dollars, (d) a payroll deduction greater than or less than
the amount designated by a Participant in order to adjust for the Company’s
delay or mistake in processing a Subscription Agreement or in otherwise
effecting a Participant’s election under the Plan or as advisable to comply with
the requirements of Section 423 of the Code, and (e) determination of the date
and manner by which the Fair Market Value of a share of Stock is determined for
purposes of administration of the Plan. All such actions by the Company shall be
taken consistent with the requirement under Section 423(b)(5) of the Code that
all Participants granted Purchase Rights pursuant to an Offering shall have the
same rights and privileges within the meaning of such section.
          3.5 Repricing. Without the affirmative vote of holders of a majority
of the shares of Stock cast in person or by proxy at a meeting of the
stockholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Committee
shall not approve a program providing for either (a) the cancellation of
outstanding Purchase Rights having exercise prices per share greater than the
then Fair Market Value of a share of Stock (“Underwater Purchase Rights”) and
the grant in substitution therefore of new Purchase Rights having a lower
exercise price or payments in cash, or (b) the amendment of outstanding
Underwater Purchase Rights to reduce the exercise price thereof. This Section
shall not apply to adjustments pursuant to the assumption of or substitution for
a Purchase Right in a manner that would comply with Section 424(a) of the Code.
          3.6 Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board or the Committee or as
officers or employees of the Participating Company Group, members of the Board
or the Committee and any officers or employees of the Participating Company
Group to whom authority to act for the Board, the Committee or the Company is
delegated shall be indemnified by the Company against all reasonable expenses,
including attorneys’ fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
4. Shares Subject to Plan.
          4.1 Maximum Number of Shares Issuable. Subject to adjustment as
provided in Section 4.1, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be one million five hundred thousand
(1,500,000). If an outstanding Purchase Right for any reason expires or

5



--------------------------------------------------------------------------------



 



is terminated or canceled, the shares of Stock allocable to the unexercised
portion of that Purchase Right shall again be available for issuance under the
Plan.
          4.2 Adjustments for Changes in Capital Structure. Subject to any
required action by the stockholders of the Company, in the event of any change
in the Stock effected without receipt of consideration by the Company, whether
through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number and kind of shares subject
to the Plan, the Annual Increase, the limit on the shares which may be purchased
by any Participant during an Offering (as described in Sections 8.1 and 8.2) and
each Purchase Right, and in the Purchase Price in order to prevent dilution or
enlargement of Participants’ rights under the Plan. For purposes of the
foregoing, conversion of any convertible securities of the Company shall not be
treated as “effected without receipt of consideration by the Company.” If a
majority of the shares which are of the same class as the shares that are
subject to outstanding Purchase Rights are exchanged for, converted into, or
otherwise become (whether or not pursuant to an Ownership Change Event) shares
of another corporation (the “New Shares”), the Committee may unilaterally amend
the outstanding Purchase Rights to provide that such Purchase Rights are for New
Shares. In the event of any such amendment, the number of shares subject to, and
the exercise price per share of, the outstanding Purchase Rights shall be
adjusted in a fair and equitable manner as determined by the Committee, in its
discretion. Any fractional share resulting from an adjustment pursuant to this
Section 4.2 shall be rounded down to the nearest whole number, and in no event
may the Purchase Price be decreased to an amount less than the par value, if
any, of the stock subject to the Purchase Right. The adjustments determined by
the Committee pursuant to this Section 4.2 shall be final, binding and
conclusive.
5. Eligibility.
          5.1 Employees Eligible to Participate. Each Employee of a
Participating Company who is not an Executive is eligible to participate in the
Plan and shall be deemed an Eligible Employee, except the following:
               (a) Any Employee who is customarily employed by the Participating
Company Group for twenty (20) hours or less per week; or
               (b) Any Employee who is customarily employed by the Participating
Company Group for not more than five (5) months in any calendar year.
          5.2 Exclusion of Certain Stockholders. Notwithstanding any provision
of the Plan to the contrary, no Employee shall be treated as an Eligible
Employee and granted a Purchase Right under the Plan if, immediately after such
grant, the Employee would own or hold options to purchase stock of the Company
or of any Parent Corporation or Subsidiary Corporation possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of such corporation, as determined in accordance with Section 423(b)(3) of the
Code. For purposes of this Section 5.2, the attribution rules of Section 424(d)
of the Code shall apply in determining the stock ownership of such Employee.
          5.3 Determination by Company. The Company shall determine in good
faith and in the exercise of its discretion whether an individual has become or
has ceased to be an Employee or an Eligible Employee and the effective date of
such individual’s attainment or termination of such status, as the case may be.
For purposes of an individual’s participation in or other rights, if any, under
the Plan as of the time of the Company’s determination of whether or not the
individual is an Employee, all such determinations by the Company shall be
final, binding and conclusive as to such rights, if any, notwithstanding that
the Company or any court of law or governmental agency subsequently makes a
contrary determination as to such individual’s status as an Employee.

6



--------------------------------------------------------------------------------



 



6. Offerings.
          The Plan shall be implemented by sequential Offerings of approximately
six (6) months duration or such other duration as the Committee shall determine.
Offering Periods shall commence on or about February 1 and August 1 of each year
and end on or about the next July 31 and January 31, respectively, occurring
thereafter. Notwithstanding the foregoing, the Committee may establish
additional or alternative sequential or overlapping Offering Periods, a
different duration for one or more Offering Periods or different commencing or
ending dates for such Offering Periods; provided, however, that no Offering
Period may have a duration exceeding twenty-seven (27) months. If the Committee
shall so determine in its discretion, each Offering Period may consist of two
(2) or more consecutive Purchase Periods having such duration as the Committee
shall specify, and the last day of each such Purchase Period shall be a Purchase
Date. If the first or last day of an Offering Period or a Purchase Period is not
a day on which the principal stock exchange or market system on which the Stock
is then listed is open for trading, the Company shall specify the trading day
that will be deemed the first or last day, as the case may be, of the Offering
Period or Purchase Period.
7. Participation in the Plan.
          7.1 Initial Participation. An Eligible Employee may become a
Participant in an Offering Period by delivering a properly completed written or
electronic Subscription Agreement to the office designated by the Company not
later than the close of business for such office on the Subscription Date
established by the Company for that Offering Period. An Eligible Employee who
does not deliver a properly completed Subscription Agreement to the Company’s
designated office on or before the Subscription Date for an Offering Period
shall not participate in the Plan for that Offering Period or for any subsequent
Offering Period unless the Eligible Employee subsequently delivers a properly
completed Subscription Agreement to the appropriate office of the Company on or
before the Subscription Date for such subsequent Offering Period. An Employee
who becomes an Eligible Employee after the Offering Date of an Offering Period
shall not be eligible to participate in that Offering Period but may participate
in any subsequent Offering Period provided the Employee is still an Eligible
Employee as of the Offering Date of such subsequent Offering Period.
          7.2 Continued Participation. A Participant shall automatically
participate in the next Offering Period commencing immediately after the final
Purchase Date of each Offering Period in which the Participant participates
provided that the Participant remains an Eligible Employee on the Offering Date
of the new Offering Period and has not either (a) withdrawn from the Plan
pursuant to Section 12 or (b) terminated employment or otherwise ceased to be an
Eligible Employee as provided in Section 13. A Participant who may automatically
participate in a subsequent Offering Period, as provided in this Section, is not
required to deliver any additional Subscription Agreement for the subsequent
Offering Period in order to continue participation in the Plan. However, a
Participant may deliver a new Subscription Agreement for a subsequent Offering
Period in accordance with the procedures set forth in Section 7.1 if the
Participant desires to change any of the elections contained in the
Participant’s then effective Subscription Agreement.
8. Right to Purchase Shares.
          8.1 Grant of Purchase Right. Except as otherwise provided below, on
the Offering Date of each Offering Period, each Participant in such Offering
Period shall be granted automatically a Purchase Right consisting of an option
to purchase the lesser of (a) that number of whole shares of Stock determined by
dividing the Dollar Limit (determined as provided below) by the Fair Market
Value of a share of Stock on such Offering Date or (b) the Share Limit
(determined as provided below). The Committee may, in its discretion and prior
to the Offering Date of any Offering Period, (i) change the method of, or any of
the foregoing factors in, determining the number of shares of Stock subject to
Purchase Rights to be granted on such Offering Date or (ii) specify a maximum
aggregate number of shares that may be purchased by all Participants in an
Offering or on any Purchase Date within an Offering Period. No Purchase Right
shall be granted on an Offering Date to any person who is not, on such Offering
Date, an Eligible Employee. For the purposes of this Section, the “Dollar Limit”
shall be determined by

7



--------------------------------------------------------------------------------



 



multiplying $2,083.33 by the number of months (rounded to the nearest whole
month) in the Offering Period and rounding to the nearest whole dollar, and the
“Share Limit” shall be determined by multiplying 150 shares by the number of
months (rounded to the nearest whole month) in the Offering Period and rounding
to the nearest whole share.
          8.2 Calendar Year Purchase Limitation. Notwithstanding any provision
of the Plan to the contrary, no Participant shall be granted a Purchase Right
which permits his or her right to purchase shares of Stock under the Plan to
accrue at a rate which, when aggregated with such Participant’s rights to
purchase shares under all other employee stock purchase plans of a Participating
Company intended to meet the requirements of Section 423 of the Code, exceeds
Twenty-Five Thousand Dollars ($25,000) in Fair Market Value (or such other
limit, if any, as may be imposed by the Code) for each calendar year in which
such Purchase Right is outstanding at any time. For purposes of the preceding
sentence, the Fair Market Value of shares purchased during a given Offering
Period shall be determined as of the Offering Date for such Offering Period. The
limitation described in this Section 8.2 shall be applied in conformance with
applicable regulations under Section 423(b)(8) of the Code.
9. Purchase Price.
          The Purchase Price at which each share of Stock may be acquired in an
Offering Period upon the exercise of all or any portion of a Purchase Right
shall be established by the Committee; provided, however, that the Purchase
Price on each Purchase Date shall not be less than eighty-five percent (85%) of
the lesser of (a) the Fair Market Value of a share of Stock on the Offering Date
of the Offering Period or (b) the Fair Market Value of a share of Stock on the
Purchase Date. Subject to adjustment as provided by the Plan and unless
otherwise provided by the Committee, the Purchase Price for each Offering Period
shall be eighty-five percent (85%) of the Fair Market Value of a share of Stock
on the Purchase Date.
10. Accumulation of Purchase Price through Payroll Deduction.
          Except as provided in Section 11.1(b) with respect to non-United
States Participants for whom payroll deductions are prohibited by applicable
law, shares of Stock acquired pursuant to the exercise of all or any portion of
a Purchase Right may be paid for only by means of payroll deductions from the
Participant’s Compensation accumulated during the Offering Period for which such
Purchase Right was granted, subject to the following:
          10.1 Amount of Payroll Deductions. Except as otherwise provided
herein, the amount to be deducted under the Plan from a Participant’s
Compensation on each pay day during an Offering Period shall be determined by
the Participant’s Subscription Agreement. The Subscription Agreement shall set
forth the percentage of the Participant’s Compensation to be deducted on each
pay day during an Offering Period in whole percentages of not less than one
percent (1%) (except as a result of an election pursuant to Section 10.3 to stop
payroll deductions effective following the first pay day during an Offering) or
more than ten percent (10%). The Committee may change the foregoing limits on
payroll deductions effective as of any Offering Date.
          10.2 Commencement of Payroll Deductions. Payroll deductions shall
commence on the first pay day following the Offering Date and shall continue to
the end of the Offering Period unless sooner altered or terminated as provided
herein.
          10.3 Election to Decrease or Stop Payroll Deductions. During an
Offering Period, a Participant may elect to decrease the rate of or to stop
deductions from his or her Compensation by delivering to the Company’s
designated office an amended Subscription Agreement authorizing such change on
or before the “Change Notice Date.” The “Change Notice Date” shall be a date
prior to the beginning of the first pay period for which such election is to be
effective as established by the Company from time to time and announced to the
Participants. A Participant who elects, effective following the first pay day of
an Offering Period, to decrease the rate of his or her payroll deductions to
zero percent (0%) shall nevertheless remain a Participant in such Offering
Period unless the Participant withdraws from the Plan as provided in
Section 12.1.

8



--------------------------------------------------------------------------------



 



          10.4 Administrative Suspension of Payroll Deductions. The Company may,
in its sole discretion, suspend a Participant’s payroll deductions under the
Plan as the Company deems advisable to avoid accumulating payroll deductions in
excess of the amount that could reasonably be anticipated to purchase the
maximum number of shares of Stock permitted (a) under the Participant’s Purchase
Right or (b) during a calendar year under the limit set forth in Section 8.2.
Unless the Participant has either withdrawn from the Plan as provided in
Section 12 or has ceased to be an Eligible Employee, payroll deductions shall be
resumed at the rate specified in the Participant’s then effective Subscription
Agreement either (i) at the beginning of the next Offering Period if the reason
for suspension was clause (a) in the preceding sentence or (ii) at the beginning
of the next Offering Period having a first Purchase Date that falls within the
subsequent calendar year if the reason for suspension was clause (b) in the
preceding sentence.
          10.5 Participant Accounts. Individual bookkeeping accounts shall be
maintained for each Participant. All payroll deductions from a Participant’s
Compensation (and other amounts received from a non-United States Participant
pursuant to Section 11.1(b)) shall be credited to such Participant’s Plan
account and shall be deposited with the general funds of the Company. All such
amounts received or held by the Company may be used by the Company for any
corporate purpose.
          10.6 No Interest Paid. Interest shall not be paid on sums deducted
from a Participant’s Compensation pursuant to the Plan or otherwise credited to
the Participant’s Plan account.
11. Purchase of Shares.
          11.1 Exercise of Purchase Right.
               (a) Generally. Except as provided in Section 11(b), on each
Purchase Date of an Offering Period, each Participant who has not withdrawn from
the Plan and whose participation in the Offering has not otherwise terminated
before such Purchase Date shall automatically acquire pursuant to the exercise
of the Participant’s Purchase Right the number of whole shares of Stock
determined by dividing (a) the total amount of the Participant’s payroll
deductions accumulated in the Participant’s Plan account during the Offering
Period and not previously applied toward the purchase of Stock by (b) the
Purchase Price. However, in no event shall the number of shares purchased by the
Participant during an Offering Period exceed the number of shares subject to the
Participant’s Purchase Right. No shares of Stock shall be purchased on a
Purchase Date on behalf of a Participant whose participation in the Offering or
the Plan has terminated before such Purchase Date.
               (b) Purchase by Non-United States Participants for Whom Payroll
Deduction Are Prohibited by Applicable Law. Notwithstanding Section 11.1(a),
where payroll deductions on behalf of Participants who are residents for income
tax purposes of countries other than the United States are prohibited by
applicable law (each, a “non-United States Participant”), the Committee shall
provide another method for payment of the Purchase Price of the shares with such
terms and conditions as shall be administratively convenient and comply with
applicable law. On each Purchase Date of an Offering Period, each such
non-United States Participant who has not withdrawn from the Plan and whose
participation in such Offering Period has not otherwise terminated before such
Purchase Date shall automatically acquire pursuant to the exercise of the
Participant’s Purchase Right (i) a number of whole shares of Stock determined in
accordance with Section 11.1(a) to the extent of the total amount of the
Participant’s Plan account balance accumulated during the Offering Period in
accordance with the method established by the Committee and not previously
applied toward the purchase of Stock. However, in no event shall the number of
shares purchased by a non-United States Participant during the Offering Period
exceed the number of shares subject to the Participant’s Purchase Right. The
Company shall refund to the non-United States Participant in accordance with
this Section 11.4 any excess Purchase Price payment received from such
Participant.
          11.2 Pro Rata Allocation of Shares. If the number of shares of Stock
which might be purchased by all Participants on a Purchase Date exceeds the
number of shares of Stock available in the Plan as provided in Section 4.1 or
the maximum aggregate number of shares of Stock that may be

9



--------------------------------------------------------------------------------



 



purchased on such Purchase Date pursuant to a limit established by the Committee
pursuant to Section 8.1, the Company shall make a pro rata allocation of the
shares available in as uniform a manner as practicable and as the Company
determines to be equitable. Any fractional share resulting from such pro rata
allocation to any Participant shall be disregarded.
          11.3 Delivery of Certificates. As soon as practicable after each
Purchase Date, the Company shall arrange the delivery to each Participant of a
certificate representing the shares acquired by the Participant on such Purchase
Date; provided that the Company may deliver such shares to a broker designated
by the Company that will hold such shares for the benefit of the Participant.
Shares to be delivered to a Participant under the Plan shall be registered in
the name of the Participant, or, if requested by the Participant, in the name of
the Participant and his or her spouse, or, if applicable, in the names of the
heirs of the Participant.
          11.4 Return of Plan Account Balance. Any cash balance remaining in a
Participant’s Plan account following any Purchase Date shall be refunded to the
Participant as soon as practicable after such Purchase Date. However, if the
cash balance to be returned to a Participant pursuant to the preceding sentence
is less than the amount that would have been necessary to purchase an additional
whole share of Stock on such Purchase Date, the Company may retain the cash
balance in the Participant’s Plan account to be applied toward the purchase of
shares of Stock in the subsequent Purchase Period or Offering Period.
          11.5 Tax Withholding. At the time a Participant’s Purchase Right is
exercised, in whole or in part, or at the time a Participant disposes of some or
all of the shares of Stock he or she acquires under the Plan, the Participant
shall make adequate provision for the federal, state, local and foreign tax
withholding obligations, if any, of the Participating Company Group which arise
upon exercise of the Purchase Right or upon such disposition of shares,
respectively. The Participating Company Group may, but shall not be obligated
to, withhold from the Participant’s compensation the amount necessary to meet
such withholding obligations.
          11.6 Expiration of Purchase Right. Any portion of a Participant’s
Purchase Right remaining unexercised after the end of the Offering Period to
which the Purchase Right relates shall expire immediately upon the end of the
Offering Period.
          11.7 Provision of Reports and Stockholder Information to Participants.
Each Participant who has exercised all or part of his or her Purchase Right
shall receive, as soon as practicable after the Purchase Date, a report of such
Participant’s Plan account setting forth the total amount credited to his or her
Plan account prior to such exercise, the number of shares of Stock purchased,
the Purchase Price for such shares, the date of purchase and the cash balance,
if any, remaining immediately after such purchase that is to be refunded or
retained in the Participant’s Plan account pursuant to Section 11.4. The report
required by this Section may be delivered in such form and by such means,
including by electronic transmission, as the Company may determine. In addition,
each Participant shall be provided information concerning the Company equivalent
to that information provided generally to the Company’s common stockholders.
12. Withdrawal from Plan.
          12.1 Voluntary Withdrawal from the Plan. A Participant may withdraw
from the Plan by signing and delivering to the Company’s designated office a
written or electronic notice of withdrawal on a form provided by the Company for
this purpose. Such withdrawal may be elected at any time prior to the end of an
Offering Period; provided, however, that if a Participant withdraws from the
Plan after a Purchase Date, the withdrawal shall not affect shares of Stock
acquired by the Participant on such Purchase Date. A Participant who voluntarily
withdraws from the Plan is prohibited from resuming participation in the Plan in
the same Offering from which he or she withdrew, but may participate in any
subsequent Offering by again satisfying the requirements of Sections 5 and 7.1.
The Company may impose, from time to time, a requirement that the notice of
withdrawal from the Plan be on file with the

10



--------------------------------------------------------------------------------



 



Company’s designated office for a reasonable period prior to the effectiveness
of the Participant’s withdrawal.
          12.2 Return of Plan Account Balance. Upon a Participant’s voluntary
withdrawal from the Plan pursuant to Section 12.1, the Participant’s accumulated
Plan account balance which has not been applied toward the purchase of shares of
Stock shall be refunded to the Participant as soon as practicable after the
withdrawal, without the payment of any interest, and the Participant’s interest
in the Plan and the Offering shall terminate. Such amounts to be refunded in
accordance with this Section may not be applied to any other Offering under the
Plan.
13. Termination of Employment or Eligibility.
          Upon a Participant’s ceasing, prior to a Purchase Date, to be an
Employee of the Participating Company Group for any reason, including
retirement, disability or death, or upon the failure of a Participant to remain
an Eligible Employee, the Participant’s participation in the Plan shall
terminate immediately. In such event, the Participant’s Plan account balance
which has not been applied toward the purchase of shares shall, as soon as
practicable, be returned to the Participant or, in the case of the Participant’s
death, to the Participant’s beneficiary designated in accordance with
Section 20, if any, or legal representative, and all of the Participant’s rights
under the Plan shall terminate. Interest shall not be paid on sums returned
pursuant to this Section 13. A Participant whose participation has been so
terminated may again become eligible to participate in the Plan by satisfying
the requirements of Sections 5 and 7.1.
14. Effect of Change in Control on Purchase Rights.
          In the event of a Change in Control, the surviving, continuing,
successor, or purchasing corporation or parent thereof, as the case may be (the
“Acquiring Corporation”), may, without the consent of any Participant, either
assume or continue the Company’s rights and obligations under outstanding
Purchase Rights or substitute substantially equivalent purchase rights for the
Acquiring Corporation’s stock. If the Acquiring Corporation elects not to assume
or continue the Company’s rights and obligations under outstanding Purchase
Rights, the Purchase Date of the then current Offering Period shall be
accelerated to a date before the date of the Change in Control specified by the
Committee, but the number of shares of Stock subject to outstanding Purchase
Rights shall not be adjusted. All Purchase Rights which are neither assumed or
continued by the Acquiring Corporation in connection with the Change in Control
nor exercised as of the date of the Change in Control shall terminate and cease
to be outstanding effective as of the date of the Change in Control.
15. Nontransferability of Purchase Rights.
          Neither payroll deductions or other amounts credited to a
Participant’s Plan account nor a Participant’s Purchase Right may be assigned,
transferred, pledged or otherwise disposed of in any manner other than as
provided by the Plan or by will or the laws of descent and distribution. (A
beneficiary designation pursuant to Section 20shall not be treated as a
disposition for this purpose.) Any such attempted assignment, transfer, pledge
or other disposition shall be without effect, except that the Company may treat
such act as an election to withdraw from the Plan as provided in Section 12.1. A
Purchase Right shall be exercisable during the lifetime of the Participant only
by the Participant.
16. Compliance with Securities Law.
          The issuance of shares under the Plan shall be subject to compliance
with all applicable requirements of federal, state and foreign law with respect
to such securities. A Purchase Right may not be exercised if the issuance of
shares upon such exercise would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any securities exchange or market system upon which the Stock
may then be listed. In addition, no Purchase Right may be exercised unless (a) a
registration statement under the Securities Act shall at the time of exercise of
the

11



--------------------------------------------------------------------------------



 



Purchase Right be in effect with respect to the shares issuable upon exercise of
the Purchase Right, or (b) in the opinion of legal counsel to the Company, the
shares issuable upon exercise of the Purchase Right may be issued in accordance
with the terms of an applicable exemption from the registration requirements of
said Act. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares under the Plan shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained.
As a condition to the exercise of a Purchase Right, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Company.
17. Rights as a Stockholder and Employee.
          A Participant shall have no rights as a stockholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of the
shares purchased pursuant to the exercise of the Participant’s Purchase Right
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such shares are issued, except as provided in Section 4.2. Nothing
herein shall confer upon a Participant any right to continue in the employ of
the Participating Company Group or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s employment at any
time.
18. Legends.
          The Company may at any time place legends or other identifying symbols
referencing any applicable federal, state or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares of Stock issued under the Plan. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section. Unless otherwise specified by the Company, legends
placed on such certificates may include but shall not be limited to the
following:
“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE CORPORATION
IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER HEREOF. THE
REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE PLAN IN THE
REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY NOMINEE).”
19. Notification of Disposition of Shares.
          The Company may require the Participant to give the Company prompt
notice of any disposition of shares acquired by exercise of a Purchase Right.
The Company may require that until such time as a Participant disposes of shares
acquired upon exercise of a Purchase Right, the Participant shall hold all such
shares in the Participant’s name (or, if elected by the Participant, in the name
of the Participant and his or her spouse but not in the name of any nominee)
until the later of two years after the date of grant of such Purchase Right or
one year after the date of exercise of such Purchase Right. The Company may
direct that the certificates evidencing shares acquired by exercise of a
Purchase Right refer to such requirement to give prompt notice of disposition.

12



--------------------------------------------------------------------------------



 



20. Designation of Beneficiary.
          20.1 Designation Procedure. Subject to local laws and procedures, a
Participant may file a written designation of a beneficiary who is to receive
(a) shares and cash, if any, from the Participant’s Plan account if the
Participant dies subsequent to a Purchase Date but prior to delivery to the
Participant of such shares and cash or (b) cash, if any, from the Participant’s
Plan account if the Participant dies prior to the exercise of the Participant’s
Purchase Right. If a married Participant designates a beneficiary other than the
Participant’s spouse, the effectiveness of such designation may be subject to
the consent of the Participant’s spouse. A Participant may change his or her
beneficiary designation at any time by written notice to the Company.
          20.2 Absence of Beneficiary Designation. If a Participant dies without
an effective designation pursuant to Section 20.1 of a beneficiary who is living
at the time of the Participant’s death, the Company shall deliver any shares or
cash credited to the Participant’s Plan account to the Participant’s legal
representative or as otherwise required by applicable law.
21. Notices.
          All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.
22. Amendment or Termination of the Plan.
          The Committee may at any time amend, suspend or terminate the Plan,
except that (a) no such amendment, suspension or termination shall affect
Purchase Rights previously granted under the Plan unless expressly provided by
the Committee and (b) no such amendment, suspension or termination may adversely
affect a Purchase Right previously granted under the Plan without the consent of
the Participant, except to the extent permitted by the Plan or as may be
necessary to qualify the Plan as an employee stock purchase plan pursuant to
Section 423 of the Code or to comply with any applicable law, regulation or
rule. In addition, an amendment to the Plan must be approved by the stockholders
of the Company within twelve (12) months of the adoption of such amendment if
such amendment would authorize the sale of more shares than are then authorized
for issuance under the Plan or would change the definition of the corporations
that may be designated by the Committee as Participating Companies.
Notwithstanding the foregoing, in the event that the Committee determines that
continuation of the Plan or an Offering would result in unfavorable financial
accounting consequences to the Company, the Committee may, in its discretion and
without the consent of any Participant, including with respect to an Offering
Period then in progress: (a) terminate the Plan or any Offering Period,
(b) accelerate the Purchase Date of any Offering Period, (c) reduce the discount
or the method of determining the Purchase Price in any Offering Period (e.g., by
determining the Purchase Price solely on the basis of the Fair Market Value on
the Purchase Date), (d) reduce the maximum number of shares of Stock that may be
purchased in any Offering Period or (e) take any combination of the foregoing
actions.
     IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that
the foregoing sets forth the JDA Software Group, Inc. 2008 Employee Stock
Purchase Plan as duly adopted by the Board and amended through January 27, 2011.

                             Secretary             

13